Title: From David Humphreys to Alexander Scammell, 28 June 1781
From: Humphreys, David
To: Scammell, Alexander


                        

                            Dear Sir,Head Quarters Peekskill June 28th 1781
                        
                        His Excellency requests the favor of your Company at dinner tomorrow if you are not engaged. At any rate he
                            wishes to see you some time to morrow without fail, & that you will bring with you, an accurate state of the Troops
                            under your command, and also of Major Porter’s Detachment; noting the present strength, and the number of men who from
                            weakness or any kind of inability, are not very capable of active service. I am, Dr Sr your Most Obedt Hble Servant

                    